Dy)
LS fe a ae ae

 

 

 

 

 

 

 

oie i
pa i
: S : iy ELE 2 i}
Fi ve y “ae te ie I) ye) if 2 !
i Te Ce Pe oes ae ee aaa Gy ae ea AL zy, OZ |
/ Saw, we oe i - Pe
i r es Vp E ys Ly, oo a Cpe as i eee Ge ¢ ae DL aa o ee 4 4 ZA i
ee i
< Ve Y. Wa ya y 2 ; eas i
if t We @ see ee as ee Ce, eE “yy ae Ea i Pa Ae ae Dy y, Dy )
" “
ae Yo Wee a) A wey ie |

ie. Dn We ee Ma Aa ENG YI 2 yn de eh ee a OMe Lid fa As 4“ iL 4

 

asia oe

Ce ey (ae oo 5 oy a7 EZ i |
4G io oe yy ie ARG ie ey entail } $3 Py

 

SO eT eck
a ea

 

 

 
 

| MO : cz OL We we Ae ee Vs VA we Vos aoe ie Th eal vf Dee hanahenen ca] Te ¢ i

| VF
< Ce | ay es mo) Le eee ie Pla LO, ae ee 2 a | | |
ag : : i)
oe : Hargis de 2 ie Oa | 2 ? , |
j : : AA
LY CZ be ae ge. 7 cs ae PR | 2 | |
7 i i

as CD PRE oe Aue’ a a are ee ye yy oe
i oe | b | oe a ee Ve) i oo Ve Z G ee . ay ae

4 ies Y; a nea nee, 7 ea i ve a Ze yy :
ae ye ge es A Sa hee ay ae LO We Cpigrel OE OS : ie : 1 a i} :
Ie oe y v7 ly oe Ds oe Ds De ao ae : | |
is 4 I),
oa. cf is ps ee YZ i 7 | oD eZ ot |
. eZ, A Gy Bi facie Ue Ta HE, ie yy Bo Ze | | i
eal
JP - ao. ae Me OY ACCS gy 7 aes ae Z ee | ei |
A

Ue Th a YR, Cae o Z Y, | ie 2 Ue Ze ei |

: i a ZL S oe : G or i : y a, De ae ae (ae ye Ai ae es en ie |

i i Wi
‘i ee ya oe oe tr bee oe Fee

a |

oe UZ. Bou ie LA ve is Ze ee ye A Ce : es oF a :

A et, |

NS

We eae hema dr ; : ats was
ye vy Ue on on PP ee oe Le “a | }
We GCA Va eZ ghia y + ee iy mf si . |
Ce eZ oe otaliit 7 v, fhe To EP Lao a aCe ) » ae )

7. 2 ade cot we os re op a a |
4

ne : 7 lleae ee Nee Z he oe * a + :
Be el
F ah oe aa a a Lee Oa C ; GC “ a o 4 |

 
